Citation Nr: 1220722	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  09-07 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include as secondary to service-connected osteoarthritis, residuals of right knee injury, status post total knee replacement, and degenerative arthritis, left knee, status post left knee replacement.  

2.  Entitlement to an increased rating for osteoarthritis, residuals of right knee injury, status post total knee replacement, currently evaluated as 30 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1943 to November 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This claim was previously remanded by the Board in August 2010 for further evidentiary development.  

As noted in the Board's August 2010 remand, a June 2010 VA Form 21-22a was received at the Board on August 9, 2010, which appointed a private attorney as the Veteran's representative.  The attorney's representation, however, was limited to the issue of entitlement to an earlier effective date for a shrapnel would of the right elbow.  This issue is not currently on appeal.  The record shows that the Veteran is represented in the matter currently before the Board by the service organization Disabled American Veterans (DAV), which is noted on the title page of the decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A back disorder is not related to any disease, injury, or incident of service, did not manifest within one year of service discharge, and is not caused or aggravated by the Veteran's service-connected bilateral knee disabilities.

2.  The Veteran's right knee is status post knee replacement and such is not manifested by chronic residuals such as severe painful motion or weakness in the affected extremity, ankylosis, limitation of motion, or recurrent subluxation or lateral instability.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a back disability, to include as secondary to service-connected disabilities of the right and/or left knee, status post knee replacement, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

2.  The criteria for establishing entitlement to a disability evaluation in excess of 30 percent for osteoarthritis, residuals of right knee injury, status post total knee replacement, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5055, 5256-63 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, November 2007 and March 2008 letters, sent prior to the initial unfavorable decision issued in April 2008, advised the Veteran of the evidence and information necessary to substantiate his service connection  and increased rating claims, respectively, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Furthermore, a July 2008 letter informed him of additional information and evidence necessary to substantiate his increased rating claim.  Also, a September 2010 letter advised the Veteran of the information and evidence necessary to substantiate his service connection claim on a secondary basis.  Moreover, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

While the July 2008 and September 2010 letters were issued after the initial April 2008 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the July 2008 and September 2010 letters were issued, the Veteran's claims were readjudicated in the January 2009 statement of the case and the April 2012 supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records as well as his post-service VA and private treatment records.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  The Veteran's representative also notified VA in April 2012 that the Veteran had no additional evidence in support of his appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Veteran was also afforded VA examinations in March 2008 and March 2012, and a VA opinion in October 2010 with respect to the service connection issue decided herein.  The Board finds that such VA examinations and accompanying opinions are adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination with diagnostic testing.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Furthermore, as relevant to the Veteran's increased rating claim, he was afforded VA examinations in March 2008 and March 2012.  Neither the Veteran nor his representative has alleged that such is inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected right knee disability as they include an interview with the Veteran, a review of the record, and a full physical examination with diagnostic testing, addressing the relevant rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

Additionally, the Board finds there has been substantial compliance with its August 2010 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) provided the Veteran with additional notice, obtained more recent VA Medical Center (VAMC) records and requested that he provide VA with a Form 21-4142 for each health care provider he had visited.  The Veteran was also afforded a VA examination as directed.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Service Connection for a Back Disorder

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a diagnosis of a current disability; (2) evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2011); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

Generally, a layperson is incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears) already mentioned, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  See also Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  Therefore, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Facts and Analysis

The Veteran contends that he is entitled to service connection for a back disorder.  Specifically, he has asserted that his current back disability manifested as a result of an impaired gait due to his service-connected bilateral knee disabilities.  However, as outlined below, the preponderance of the evidence of record demonstrates that a back disorder did not manifest as a result of service-connected knee disabilities, nor did it manifest during, or as a result of, active military service.  As such, service connection for a back disorder is not warranted.  

The Veteran's service treatment records do not reflect any treatment or symptomatology of the spine.  According to the November 1945 discharge examination, there were no abnormalities of the musculoskeletal system.  The Veteran was also afforded an examination in November 1946.  This examination report does not reflect any complaints or symptomatology associated with the spine.  

The first post-service evidence reflecting spinal symptomatology is a May 1996 VA examination report.  According to the report, the Veteran underwent a spinal decompression about 12 years earlier because of neck pain.  The etiological origin of this condition was not indicated.  He was noted to have no more problems with his cervical spine.  The record also contains a VA examination from September 1997.  This examination reflects that the Veteran played golf two to three times per week and that aside from his right elbow, he had no other complaints.  The Veteran also denied any back pain during VA outpatient treatment in July 2001.  

According to an April 2004 letter authored by a private physician with the initials R.B.Z., the Veteran underwent a total right knee arthroplasty in May 2003.  The Veteran reported in a May 2004 statement that Dr. Z told him that he needed the left knee replaced as well, but he was waiting to recover from his right knee surgery before undergoing this procedure.  Dr. Z confirmed in an August 2004 statement that the Veteran had been suffering from bilateral knee pain since March 2003 and that he may need a left knee total arthroplasty in the future as well.  A July 2006 VA examination report notes that the Veteran was scheduled for a left knee total arthroplasty the following month.  Nonetheless, at this time, the Veteran's gait was determined to be normal and there was no evidence of abnormal weight bearing.  The record reflects that the Veteran is presently service-connected for right and left knee disabilities, status post total knee arthroplasty.

The record also contains a private bone density scan performed in July 2006.  The scan reflected a normal T score of the spine and a Z score that was above average.  However, it was noted that the machine interprets arthritis as extra bone, and for this reason, the scores were "a little optimistic."  A September 2006 private note prepared by Dr. Z notes that the Veteran had a decreased gait with the use of a cane and the presence of an antalgic gait pattern.  

The Veteran underwent a private evaluation in May 2007.  It was noted that the Veteran was experiencing buttock and right groin pain for about the last week that began insidiously.  The Veteran ambulated without a noticeable limp and was capable of climbing on the examination table independently.  There was stiffness noted to the lumbar spine with all excursions of motion without complaints of pain.  A diagnosis of probable lumbar spondylosis was assigned.  December 2007 X-rays of the lumbar spine revealed age appropriate degenerative changes at multiple levels with spondylosis and degenerative disc disease.  He was diagnosed with lumbar stenosis with left leg radiculopathy.  A December 2007 magnetic resonance image (MRI) confirmed disc desiccation with narrowing of the central spinal canal and the neural foramina.  Transforaminal steroid injections were given in January 2008.  

The Veteran was afforded a VA examination of the spine in March 2008.  The Veteran was noted to have mild constant daily pain.  Examination revealed a normal gait and posture.  The examiner diagnosed the Veteran with degenerative disc disease and joint disease of the lumbar spine, multilevel, with radiculopathy.  The examiner opined that this condition was not caused by or a result of the Veteran's bilateral knee prosthesis due to degenerative arthritis.  The examiner explained that degenerative joint disease of the knees or uneven gait did not lead to degenerative disc and joint disease of the lumbar spine per review of the available medical literature.  Rather, degenerative joint and disc disease were caused by every day wear and tear.  In the elderly, desiccation led to osteophytes which cause nerve root or spinal cord compression.  

The record also contains a private electromyograph (EMG) performed in December 2008.  This revealed a mild left chronic L3-4 radiculopathy and a very mild distal sensory motor peripheral neuropathy, likely of clinical unimportance.  The Veteran was noted to have gait deviation, which was a likely combination of his radiculopathy, his status post surgical replacement of the knees and poor gait habits.  The physician did not suggest that the Veteran's gait disturbance arising from his knees was a cause or contributing factor of his current back disability.  The record also contains a note authored by a private physician with the initials J.P.G. dated August 2009.  This note indicates that the Veteran had been treated for low back pain, but it provided no information as to the nature or etiology of this pain.  

The Veteran's claims file was forwarded to a VA examiner for review in October 2010.  The examiner opined that the Veteran's degenerative disc and joint disease of the lumbar spine with radiculopathy was not permanently aggravated by the residuals of his bilateral osteoarthritis of the knees status post prostheses.  The examiner explained that the Veteran had no back pain prior to the total knee replacement of either knee, and as such, there was no baseline manifestation of the lumbar spine and no aggravation of the lumbar condition by the knee condition.  In addition, the examiner noted that both knees and the lumbar spine had been stable since 2007 and the strength of the left lower leg after the total knee arthroplasty in 2006 was the same as the physical therapy evaluation in December 2009.  

Finally, the Veteran was afforded a VA examination in March 2012.  It was noted that a review of the claims file revealed the insidious onset of back pain in May 2007.  The examiner opined that the Veteran's spine disability was less likely than not proximately due to or the result of his service-connected knee disabilities.  The examiner explained that the Veteran's radiculopathy was a natural progression of his lumbar stenosis.  This lumbar condition was noted to be very common in the elderly due to multilevel disc desiccation that promotes osteophyte formation and neural foramina narrowing affecting the nerves.  The examiner concluded that this would occur even without knee prostheses.  In addition, an abnormal gait due to bilateral degenerative joint disease of the knees did not lead to lumbar spondylosis or stenosis.  The initial onset of the Veteran's symptomatology was in 2007, and it had not progressed or worsened to cause motor weakness or atrophy.  His current symptomatology was deemed to be a natural progression of the disease.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a back disability as secondary to his service-connected bilateral knee disabilities.  According to the March 2008 VA examiner, the Veteran's degenerative joint disease of the knees and uneven gait did not result in his degenerative disc and joint disease of the lumbar spine.  Rather, degenerative joint and disc disease were caused by every day wear and tear.  The October 2010 VA examiner also opined that the Veteran's degenerative disc and joint disease of the lumbar spine with radiculopathy was not permanently aggravated by the residuals of his bilateral osteoarthritis of the knees status post prostheses.  Finally, the March 2012 VA examiner opined that the Veteran's spine disability was less likely than not due to or the result of his service-connected disabilities.  This was a very common condition for an elderly person and the examiner felt that this condition would have occurred regardless of his knee disabilities.  None of the remaining private medical records or VA treatment records suggest an etiological relationship between the Veteran's current back disability and his service-connected knee disabilities.  As such, service connection is not warranted.  

The Board recognizes that the Veteran believes he is entitled to service connection for a back disorder as secondary to his service-connected knee disabilities.  In his June 2008 notice of disagreement, the Veteran asserted that he never had a back problem until recently and that he believed it arose as a result impaired walking due to his knee disabilities.  However, the record contains no evidence to suggest that the Veteran has the necessary expertise to offer an opinion linking his current back disability to an impaired gait.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The record contains no competent medical evidence linking the Veteran's back disability to his service-connected knee disabilities.  Rather, the VA examiners of record have concluded that there is no known correlation between impaired gait and a lumbar spine disability and that the Veteran's current symptomatology is representative of deterioration you would expect for someone of the Veteran's age.  

The Veteran's representative also suggested in a May 2012 statement that a private record from December 2008 was positive evidence in favor of the Veteran's claim.  However, the mere statement that the Veteran suffers from gait impairment due to a combination of his back disability and his knee replacements is not suggestive of a positive correlation.  The physician did not suggest at any time that the Veteran's gait impairment stemming from his bilateral knee disabilities resulted in, or attributed to, his current back disabilities.  

As a final matter, the Board finds that the preponderance of the evidence of record also demonstrates that the Veteran's back disability did not manifest during, or as a result of, his active military service.  The Veteran's service treatment records do not reflect complaints involving the lumbar spine until May 2007 when the Veteran reported symptomatology of buttock and right groin pain of an insidious onset for the past week.  This is more than half a century after the Veteran's separation from active duty.  Also, he has not alleged a continuity of back symptomatology.  In this regard, as already noted, the Veteran conceded in 2008 that he never had back pain until "recently."  The Board recognizes that a 1996 record notes treatment of the cervical spine some 12 years earlier due to neck pain.  However, the Veteran has not claimed a disability of the cervical spine and there is no evidence of any chronic disability associated with this treatment.  Furthermore, the record fails to show that the Veteran manifested arthritis of the back to a degree of 10 percent within the one year following his service discharge in November 1945.  As such, presumptive service connection is not warranted for a back disorder.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  As such, the preponderance of the evidence of record demonstrates that a lumbar spine disability did not manifest during, or as a result of, active military service.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a back disorder, to include as secondary to service-connected osteoarthritis, residuals of right knee injury, status post total knee replacement, and degenerative arthritis, left knee, status post left knee replacement, is denied. 

Increased Rating for Right Knee Disability

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2011).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Facts and Analysis

For historical purposes, the Veteran was originally granted service connection for a right knee disability in an April 2004 rating decision.  A disability evaluation of 10 percent was assigned under Diagnostic Code 5055, effective as of May 1, 2003.  A 100 percent temporary disability evaluation was assigned for his total knee arthroplasty as of May 21, 2003, and a disability evaluation of 30 percent was assigned as of August 1, 2004.  

VA most recently received a claim for an increased disability evaluation in December 2007.  In an April 2008 rating decision, the currently assigned 30 percent disability evaluation was continued.  A timely notice of disagreement was received in June 2008 but the 30 percent disability evaluation was again continued in a January 2009 statement of the case.  The Veteran appealed this decision to the Board in February 2009.  

According to a May 2007 private treatment record signed by a private physician with the initials R.B.Z., there was no swelling or deformity.  Range of motion of the knee was from 0 degrees to 125 degrees and there was no laxity.  X-rays revealed a right knee total arthroplasty.  

The Veteran was afforded a VA examination in March 2008.  The Veteran reported that he felt unsteady when he got up from a sitting position.  However, it was noted that he had not fallen and he still played golf two times per week.  It was noted that the Veteran's right knee disability was stable since his total knee replacement of 2003.  Examination revealed crepitation, but no clicking, snapping or grinding.  There was also no instability, patellar abnormality or meniscus abnormality.  Range of motion was from 0 degrees extension to 127 degrees flexion.  There was no objective evidence of pain following repetitive motion or additional limitations after three repetitions of motion.  There was no joint ankylosis either.  The Veteran was diagnosed with bilateral total knee prosthesis resulting in no effects on usual daily activities and no significant effects on his usual occupation.  It was noted that the Veteran retired in 1988 because of age or duration of work.  

According to a March 2009 private treatment record, the Veteran had an abnormal gait pattern.  His walking balance was noted to be fair but his single leg balance was poor.  Physical therapy notes from February 2009 reveal that the Veteran had complaints of weakness in the left lower extremity with a sensation of his knee giving out.  

The Veteran was also afforded a VA examination of the left knee in August 2009.  While the right knee was not examined, X-ray images were taken of the right knee as part of this examination, revealing an intact total knee prosthetic with no displaced fracture or dislocation.  Vascular calcifications were noted.  The record also contains a note authored by a private physician with the initials J.P.G. dated August 2009.  This note indicates that the Veteran had been treated for knee pain, but the nature and degree of this pain was not indicated.  

The Veteran was most recently afforded a VA examination of the right knee in March 2012.  It was noted that he had been having problems with left knee instability since his knee replacement surgery, but instability of the right knee was not noted.  The Veteran did report that his right knee locked twice while walking in a swimming pool and again when he swung his leg out of bed.  The Veteran reported knee pain after walking, but mostly in the left knee.  The knee did not swell or become tender to touch.  Range of motion testing of the right knee revealed flexion to 135 degrees and extension to 0 degrees.  There was no objective evidence of painful motion.  The Veteran was capable of performing three repetitions of motion with no further limitation.  He was noted to have functional impairment, including less movement than normal, weakened movement, atrophy of disuse, disturbance of locomotion and interference with sitting, standing and weight-bearing.  The examiner did not indicate which knee (or knees) was impacted by this additional impairment, but a notation does specifically indicate no functional loss of the right lower extremity.  Muscle strength testing, stability testing and meniscal evaluation were all normal.  It was specifically noted that there was no history of recurrent patellar subluxation, dislocation or instability.  The examiner concluded that the Veteran did not suffer from any residuals of his right knee total joint replacement.  The Veteran wore a knee brace, but there was no occupational impact as the Veteran retired years earlier due to age eligibility.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 30 percent for his right knee disability at any time during the pendency of his claim.  The Veteran's right knee disability is currently rated under Diagnostic Code 5055.  Under this code, a prosthetic replacement of a knee joint is rated as 100 percent disabling for one year following the implantation of the prosthesis.  38 C.F.R. § 4.71a.  A 30 percent rating is then the minimum rating assigned following a knee replacement.  A higher disability evaluation of 60 percent is warranted when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Id.  According to the VA examination reports of record, the Veteran was capable of motion from 0 to 125 degrees and he had no laxity.  The March 2008 VA examiner also found the Veteran's right knee to be stable since his surgery with no instability or objective evidence of pain on motion.  The March 2012 VA examiner also concluded that there was no functional loss associated with the right knee and that the Veteran had no instability, painful motion or decreased muscle strength.  As such, the preponderance of the evidence of record demonstrates that the Veteran's right knee symptomatology has been no more than 30 percent disabling at any time during the pendency of this claim.  

The Board recognizes that when there are intermediate degrees of residual weakness, pain or limitation of motion, the knee is to be rated by analogy to diagnostic codes 5256, 5261 or 5262.  38 C.F.R. § 4.71a.  Diagnostic Code 5256 is warranted when there is evidence of ankylosis of the knee.  See id.  The evidence of record clearly reflects that the Veteran does not suffer from ankylosis of the knee as he has been able to maintain significant motion of the knee throughout the appeal period.  

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The record reflects that the Veteran has maintained extension of the right knee to 0 degrees throughout the pendency of this claim.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  As such, the preponderance of the evidence of record demonstrates that a higher disability evaluation would not be warranted under Diagnostic Code 5261.  

For clarification, the Board also considered whether limitation of flexion under Diagnostic Code 5260 was applicable.  However, a disability evaluation in excess of 30 percent is not available under this code.  See 38 C.F.R. § 4.71a.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to examinations of joint motion.  38 C.F.R. § 4.40 listed several factors to consider in evaluating joints including inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss due to pain was a consideration, as well as weakness, which was an important consideration in limitation of motion.  38 C.F.R. § 4.40 (2011).  In Mitchell v. Shinseki, 25 Vet.App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

In regard to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal; (b) more movement than normal; (c) weakened movement; (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; (f) pain on movement, swelling, deformity or atrophy of disuse; instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are related considerations.  38 C.F.R. 
§ 4.45 (2011).  

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   

According to the March 2008 VA examiner, the Veteran was capable of normal extension with no additional limitations after repetitive motion.  The March 2012 examiner also concluded that the Veteran had normal extension with no further limitation on motion.  This examiner went as far as to conclude that the Veteran had no functional impairment or residuals due to the right knee.  As such, the evidence demonstrates that a higher disability evaluation is not warranted due to functional loss under DeLuca.  

Finally, the Board has considered whether separate or higher disability evaluations could be assigned for recurrent subluxation or lateral instability under Diagnostic Code 5257, dislocated or removed cartilage under Diagnostic Codes 5258 and 5259, impairment of the tibia and fibula under Diagnostic Code 5262 or genu recurvatum under Diagnostic Code 5263.  38 C.F.R. § 4.71a.  However, the previously discussed evidence demonstrates that the Veteran's right knee has not been associated with any of this symptomatology since the year following his total knee replacement.  As such, the preponderance of the evidence of record demonstrates that no other relevant diagnostic code will allow for additional compensation.  

The Board recognizes that the Veteran believes he is entitled to a disability evaluation in excess of 30 percent for his service-connected right knee disability.  However, he has not provided any evidence, lay or otherwise, to demonstrate that he meets the criteria for a higher disability evaluation.  In fact, the majority of the Veteran's statements have focused on the degree in which his left knee is worse than his right.  The Veteran has noted occasional subjective symptoms of pain and a "giving out" sensation.  However, the record does not reflect that the Veteran's right knee is in fact unstable or that he has ever fallen as a result of this knee.  A 30 percent disability evaluation is also meant to compensate a Veteran with subjective and intermittent sensations of pain.  As such, the statements provided by the Veteran fail to reflect entitlement to a disability evaluation in excess of 30 percent at any time during the pendency of this claim.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a staged rating is appropriate.  However, as outlined above, the Veteran's symptomatology has not warranted a disability evaluation in excess of 30 percent at any time during the pendency of this claim.  As such, staged ratings are not warranted.  

The rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected right knee disability include intermittent reports of pain and a sensation of "giving out."  However, such impairment is contemplated by the rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5256-63.  These codes also allow for a higher disability evaluation upon a showing of worsening symptomatology.  Therefore, the rating criteria reasonably describe the Veteran's disability.  The evidence also does not suggest that the Veteran's right knee disability has resulted in interference with employment above or that he has been hospitalized because of this disability since one year following his total knee arthroplasty.  Therefore, referral for consideration of an extraschedular rating is not warranted.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  In this case, the Veteran has been awarded a TDIU as of November 14, 2008.  Therefore, since he submitted his increased rating claim in December 2007, the Board has considered whether such is raised prior to November 14, 2008.  However, the Board finds that the record reflects that the Veteran's right knee disability did not render him unemployable prior to such date.  In this regard, examinations of record indicate that the Veteran retired due to age eligibility or duration of work.  Moreover, at the March 2012 VA examination, it was noted that the Veteran's right knee did not impact his ability to work.  Consequently, the Board finds that a claim for TDIU prior to November 14, 2008, is not raised by the Veteran or reasonably raised by the record and, therefore, further consideration of such is not necessary.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an increased rating for osteoarthritis, residuals of right knee injury, status post total knee replacement, currently evaluated as 30 percent disabling, must be denied.  


ORDER

Service connection for a back disorder, to include as secondary to service-connected osteoarthritis, residuals of a right knee injury, status post total knee replacement, and degenerative arthritis, left knee, status post left knee replacement, is denied.  

A disability evaluation in excess of 30 percent for osteoarthritis, residuals of right knee injury, status post total knee replacement, is denied.  



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


